DETAILED ACTION
1.	This is in response to communications 05/07/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7-8, 12-17, and 20  are allowed.
The following is an examiner’s statement of reasons for allowance:
Srinivasan et al. (US 9,142,271 81) and Kripanidhi et al. (US 9,437,293 81) are the closest prior art of record but they do not teach all the limitations of the claim 1, 8, and 17 (and associated dependent claims) as indicated in allowable subject matter (and incorporated in current amendment).
Regarding independent claim  1 (and dependent claims 2-5, 7), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 1. A resistive memory device comprising: a resistive memory cell electrically connected to a local word line node; a local word line transistor configured to electrically connect the local word line node to a global word line node; a global word line transistor configured to electrically connect the global word line node to a sensing node; and a margin compensation circuit comprising a margin compensation switch electrically connected to the local word line node and the global word line node, 
Regarding independent claim  8 (and dependent claims 12-16), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 8. A resistive memory device comprising: a resistive memory cell electrically connected to a bit line and a word line, the resistive memory cell being connected to the word line at a local word line node, and the resistive memory cell comprising an access element having a first threshold voltage; a local word line transistor configured to electrically connect the local word line node to a global word line node from a first time point to a second time point to pre-charge the word line to a pre-charge voltage; a global word line transistor configured to electrically connect the global word line node to a sensing node; a word line pre-charge circuit configured to generate the pre-charge voltage and provide the pre-charge voltage to the sensing node; and a margin compensation switch electrically connected to the global word line node, 
Regarding independent claim 17 (and dependent claim 20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 17. A resistive memory device comprising: a power source; a resistive memory cell electrically connected to a local bit line node and a local word line node; a clamping circuit configured to provide a clamping voltage based on power received from the power source; a global bit line transistor configured to receive the clamping voltage from the clamping circuit; a local bit line transistor configured to receive the clamping voltage from the global bit line transistor and provide the clamping voltage to the resistive memory cell; a local word line transistor interposed between the local word line node and a global word line node; a global word line transistor interposed between the global word line node and a sensing node; a margin compensation circuit electrically connected to the local word line node and the global word line node, 

The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 05/07/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on applicant’s persuasive argument claim informality objections (section 5 of previous OA) are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)